Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Morand (US 6,224,010) teaches a roll towel dispenser including a cover (12) and a rear housing (14) to support a first roll of first paper towel (40) and a second roll of second paper towel (60); and a paper towel feed roller (18) coupled to the frame; wherein the first paper towel is positioned between the second paper towel and the paper towel feed roller (Fig. 12) such that the first paper towel from the first roll moves by the paper towel feed roller through an outlet of the roll towel dispenser, wherein the first paper towel slips relative to the second paper towel while the paper towel feed roller moves the first paper towel such that only the first paper towel is dispensed through the outlet (column 5, lines 13-33).  Osborne (US 2016/0353947) teaches a roll towel dispenser comprising a dispenser housing (16) configured to support a roll of paper towel (12); a drive spindle (18) coupled to the frame; a motor (60) coupled to the frame; and a one-way clutch (at 62) coupled to the drive spindle and the motor, wherein the drive spindle is configured to engage the paper towel such that rotation of the drive spindle moves the paper towel from the roll and through an outlet of the roll towel dispenser; and wherein the one-way clutch is configured to transfer torque from the motor to the drive spindle when the motor rotates in one rotational direction, and wherein the one-way clutch is configured to substantially prevent torque transfer from the drive spindle to the motor in one rotational direction (paragraph [0049]).  However, none of the cited prior art, singly or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN CHOI/Primary Examiner, Art Unit 3724